Title: To John Adams from John Jay, 13 April 1785
From: Jay, John
To: Adams, John


          
            Dear Sir
            New York 13th: April 1785
          
          I had the Honor of writing to you on the 15th: March last mentioning your Appointment to the Court of London; on the 18th: of the same Month enclosing your Commission, Instructions and Letter of Credence and sending with it the Journals of Congress necessary to compleat your Set; and on the 31st: March I wrote you another Letter with an Act of Congress directing you to communicate to Mr. St. Saphorin the high Sense they entertain of the liberal Decision made by his Danish Majesty on the Question respecting the Ordination of american Candidates for holy Orders in the episcopal Church. Those Letters were committed to the Care of Paul Randall Esqr: who sailed in the last french Packet.—
          I also wrote by Capt: Lamb a Letter dated the 11th: of March to yourself, Doctr: Franklin and Mr. Jefferson enclosing a Variety of Papers respecting the Treaties you are directed to negociate and conclude with the Barbary Powers.—
          This will be deliver’d to you by Colo. Smith your Secretary and I herewith enclose Copies of a Number of Papers respecting the Transportation from hence of Negroes by the british Army contrary to the Treaty of Peace, and also Copies of some Papers on the Subject of the Debts due from american to british Merchants—on these two Subjects your Instructions partly turn, and that you may be the better enabled to fulfil them these Papers are now transmitted.—
          I have the Honor to be with great Respect and Esteem / Dear Sir / Your most obt. & very hble Servt:
          
            John Jay
          
          
            P.S. I also herewith enclose a Cypher.—
          
        